Case 1:19-cV-00123-CWD Document 1 Filed 04/11/19 Page 1 of 3

u.s. couRTS
APR 11 2019

‘ ed _Tlme._-H__
H°"¢"S"T'E=i:\i\zu w. KENYON

CLEF\K. DlSTRlGT OF lDAHO

UNITED STATES DISTRICT COURT

l_

FOR THE DISTRICT OF IDAHO

Stephen Hendri}¢):ll;s;ntiff’ Case No.\ _,_ \ q _ (\/U \ \2% CWD

VS. ' COMPLAINT
US Governmenl (28 U.S.C. § 133l: federal question)

Jury Trial Requested _ yes _Xno
Defendant.

 

 

1. JURISDICTION

Jurisdiction in this case is based on a federal question (meaning that this suit is based upon a federal
statute or provision of the United States Constitution):

E Federal Statute. 28 USCS1T1 s 7634 06482 61983: 32 USCSZ 28 USCS 5513»56 135{8) and 1941

l:l United States _Constitution
l:| And a state law claim under the Court’s supplemental jurisdiction authority.

 

2. PLAINTIFF

Slephen Cralg Henddcks

My name is . I am a citizen of the State of lnAHo ,

 

presently residing at rose whaley Dr. Frumand, idaho 53519

Complaint (Rev. 7120 14) l

 

Case 1:19-cV-00123-CWD Document 1 Filed 04/11/19 Page 2 of 3

3. DEFENDANT AND CAUSE OF ACTION
(Copy and use a separate page _F)r each defendant and each different type of claim,‘ for example1 if you have two different
claims against one defendant, you will use two pages Altach a continuation page ifneeded, bar try to be brief )

A. I am suing united scales coveli , who was acting as
(Defiendant) 7 (i_'fapplicable: job iide, if a person; function, if an eniil‘y)

 

 

for the

 

(lfapp!icable: stale, coanly, city, federal governmenr, or private entity pel;l`omling a public fanciion)

B. (Factual Basis of Claim) lam complaining that on 11:24nol4 l - , Defendant
(dates)
did the fOllOWing fslaie how De;fendanl'ioarticipated in ihe violation and include the reason Defendant so acted ifknown}:
Falled to prdvlde t|mely and necesary medlcat cara. Denlal otc-ere as evldenced by Velarens adm|n|stretlon liles and notes conta|ned tn VA tort Clalrn 0213:

GCL 8988 tMllch was denied and Appea| Denled Tclllng applled lor as Dept. cl Veterens Alta|rs relueed to release medical records ln e t|melyl fashlon.

 

 

 

 

 

 

 

C. (Legal Basi_s of Claim) I allege that the acts described above violated the following provisions of the
Constitution, federal statutes, or state laws: _

28 USCS 171 s TB 0642 st§§ 32USCS

 

 

D. l allege that I suffered the following injury or damages as a result:
loss ot use alright leg for ln excess ct 12_ monlhs. damage to right elbow. damage to right shoulder to the extent that lull replacement was deemed necessary.

E. l seek the following relin:. R`emunemllen ln the sum ar s250,000 gm Hundred Fm Thousand dollan Er lnadem, as ls the maximum allowed

by tdeho Stsle Cap. l also request an formal apology from Senator Rlsch of ldaho for summarily dlsmlsslng my conceme and telling to pursue my request for asslstance.

complaint mem mem 2

 

Case 1:19-cV-00123-CWD Document 1 Filed 04/11/19 Page 3 of 3

4. DECLARA'I`ION UNDER PENALTY OF PERJURY
I declare under penalty of perjury:

that I am the plaintiff in this action, that I have read the complaint, and that the information contained in
the complaint is true and correct, as required by 28 U.S.C. § 1746 and 18 U.S.C. § 1621.

EXecuted at Bolse.ldaho on 4111.'2019
(Location) (Date)

girl-§§ m § Mm {m_.}¢i_ _ _ _01/1112_01_9_ _ _,'
Plainti s Original Signature

 

complaint (Rev. mem 3

 

